McCARTY, J.
(dissenting).
I think the court, under the facts and circumstances disclosed by the record, abused its discretion in refusing to set aside the forfeiture. I am also of the opinion that we are not precluded by any recognized or known rule of law of this jurisdiction from considering the question.
The only theory upon which the claim can be maintained that appellants are precluded and estopped from assailing the order overruling the motion to set aside the forfeiture is that the order is, in contemplation of law, a judgment from which an appeal could be taken. Our statute defines' a judgment as “a final determination of the rights of parties in actions or proceedings.” Comp. Laws 1907, section 3183. Clearly neither the forfeiture nor the order overruling the motion to set aside was "a final determination of the rights” of either the appellants or the state in this matter. If either of these orders has, or the two combined, have the force and effect of a final judgment or order, and such is the logic of the prevailing opinion, as I construe it, then it necessarily follows that when the order denying appellants ’ motion to set aside the forfeiture was made the state was entitled to have an execution issued and sufficient of appellants’ property not exempt from execution levied upon and sold to satisfy— pay off — the judgment of forfeiture, and the bringing of the suit on the bond was a vain and useless thing. No such doctrine is contended for by the state or expressly announced in the opinion, but the logic of the opinion and the conclusions therein announced seem to me to lead to such a result; *674otherwise sureties on bonds of the hind here involved are denied their constitutional right to have orders forfeiting such bonds reviewed and considered on appeal. Suppose, for illustration, appellants had appealed to this court from the order denying their motion to set aside the forfeiture only, and the state had moved to dismiss the appeal on the ground that it was not taken from a final judgment or order, I do not think it is even problematical respecting the position this court would have taken. Under such circumstances we would, in all probability, have dismissed the appeal, and in doing so invited appellants’ attention to the fact that the order of forfeiture is in no sense a final judgment or order, that their liability or non-liability on the bond had not yet been judicially determined, and hence there was nothing upon which to base an appeal.
For the reasons stated, I am of the opinion that the judgment of the lower court should be reversed, with directions to that court to grant a new trial.